Citation Nr: 0926226	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, claimed as post-traumatic stress disorder (PTSD) 
or secondary to concussion to the head.


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.

In May 2008, the Board denied an increased evaluation for the 
Veteran's service-connected right eyebrow scar and remanded 
the issue of entitlement to service connection for a 
psychiatric condition, claimed as post-traumatic stress 
disorder (PTSD) or secondary to concussion to the head to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
Veteran's acquired psychiatric disorder was not incurred in 
nor the result of active duty, and that the Veteran does not 
have PTSD related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
condition, claimed as post-traumatic stress disorder (PTSD) 
or secondary to concussion to the head have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the instant case, a notice letter dated in May 2003, 
addressed all three notice elements.  Additionally, the 
Veteran was sent a notice letter regarding stressors for PTSD 
claims.  In March 2006, and February 2009, letters were sent 
to him which informed the Veteran as to how VA assigns 
disability ratings and effective dates in the event that a 
claim is granted.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  

Service treatment records have been obtained.  VA treatment 
records are also on file, as well as SSA records and private 
treatment records.  VA examinations have been conducted and 
medical opinions have been given.  While the Veteran has 
indicated in an October 2008 Report of Contact, that he had 
additional evidence to submit, and he reported that he knew 
that he had 60 days from September 5, 2008 to submit the 
evidence, no additional evidence has been submitted.  In 
light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the Veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Veteran claims that he has a psychiatric disorder, which 
he has described as PTSD, secondary to a concussion to the 
head in service.  He states that he has PTSD caused by the 
head trauma in service and notes that he is service-connected 
for a scar which is a residual of such trauma.  He reports 
that during service, he was performing maintenance on a tank 
and an iron bar slipped and hit him.  He states that he was 
given stitches.  In his April 1998 claim, he reported that he 
had been receiving treatment for a nervous condition since 
1982.  

The service treatment records show that the Veteran was 
treated in April 1982 to have a suture removed after being 
wounded.  

VA outpatient treatment records show that in August 1984, the 
Veteran was treated for a complaint of palpitations.  The 
finding was anxiety due to palpitations.  In November 1984, 
he was seen again and the finding was rule out generalized 
anxiety reaction, rule out panic disorder.  In December 1984, 
his medication was increased when he reported still having 
symptoms of anxiety.  In January 1990, the Veteran reported 
having palpitations since 1984 and a history of 
neuropsychiatric disorder.  It was noted that he was on 
psychiatric medication due to anxiety.  

Reserve enlistment examination report dated in January 1988 
shows that the Veteran denied having a history of a head 
injury as well as any nervous trouble of any sort.  Clinical 
evaluation was normal.  

Private records show treatment for anxiety beginning in 1988.  
In February 1988 an examiner noted that he was treating the 
Veteran for R/O P.C. anxiety.  

A January 1997 VA Report of Contact notes that the Veteran 
was contacted by telephone and that he reported having a 
nervous condition since 1984.  In March 1997, VA records show 
that the Veteran was referred to intake for multiple physical 
conditions and he also reported severe anxiety only relieved 
with Xanax.  Anxiety, not otherwise specified, was the 
diagnosis.  

On VA March 1997 examination the Veteran reported sustaining 
a small laceration near the right eye.  On a VA June 1997 
psychiatric examination, the Veteran was found to have 
anxiety disorder, not otherwise specified. 

Private records show that in 1997, the Veteran was noted to 
have post-traumatic syndrome that produces tension and 
anxiety in him and episodes of panic and depression.  In 
March 1997, it was noted that the Veteran began treatment in 
December 1996 and that he finished his sixth interview of 
psychiatric treatment with the current examination.  The 
Veteran reported that since 1984 he got cramps in his head 
and neck and has been feeling weary since then.  He reported 
receiving a blow to the head during tank maintenance.  The 
diagnosis was generalized anxiety disorder and histrionic 
personality disorder.  In November 1997, a private examiner 
noted that the Veteran was under neurological treatment for 
post traumatic syndrome that produces tension and anxiety in 
him.  

VA records show that in May 1997, the Veteran requested 
medications for being anxious with tachycardia, fears of 
dying and sweating.  He reported having these symptoms since 
1984.  Treatment continued in 1997 and into 2003, for 
findings of anxiety disorder and panic disorder.  In December 
1998, it was noted that the Veteran self-reported PTSD, and 
rule out PTSD was the impression.  

In August 1998, a private clinician reported that the Veteran 
had post traumatic stress disorder.  Private record of March 
1999 shows on neurologic examination post traumatic syndrome 
was noted.  In April 1999, a private examiner reported that 
the Veteran had been treated since May 1998 with symptoms of 
episodes of panic and depression, anxiety, insomnia, despair, 
sweating, and fears.  Post-traumatic stress disorder was 
diagnosed.  In February 2000, a private examiner stated that 
the Veteran has a condition of post-traumatic anxiety 
disorder.   

VA treatment records show that the Veteran reported in 
February 2003 that he has PTSD and doctors do not believe 
him.  

VA initial psychiatric examination report of March 2003, the 
Veteran reported having anxiety more than twenty years prior.  
There was discussion regarding dependence on medication.  

The Veteran was examined by VA in August 2003.  The claims 
file was reviewed.  The examiner reported the Veteran's 
history.  It was noted that there was absolutely no evidence 
of any kind of situation or complaints about any emotional 
problems in service and that the alleged head trauma is only 
noted by way of a suture being removed in April 1982.  It was 
noted that there is absolutely no evidence of the alleged 
hospitalization on account of the head trauma, no loss of 
consciousness, nothing else reported not even at discharge, 
and the Veteran did not specify any complaints whatsoever in 
relation to the alleged head trauma.  The Veteran was 
examined.  The examiner stated that the Veteran did not 
fulfill the diagnostic criteria for PTSD.  She stated that 
there is absolutely no evidence in his service treatment 
records of the alleged head trauma in all of the examinations 
that the Veteran has undergone afterwards.  She indicated 
that there were no complaints in relation to his alleged head 
trauma even when he was first seen at the psychiatry service 
in 1984.  It was noted that his first complaints were anxiety 
related to tachycardia.  The examiner pointed out that in 
none of the notes during this time or in the early 1990's did 
he ever make any mention of symptoms related to head trauma.  
She noted that the Veteran himself said that he first heard 
about this from his neurologist who gave him an article and 
that this is when he started to think that this was his 
condition.  The diagnoses were: benzodiazepine dependence, 
panic disorder by history, and somatization disorder.  It was 
summarized that as previously stated there is no evidence of 
serious head trauma in service to corroborate his allegations 
regarding head concussion.  All the tests and examinations 
including the MRI, it was noted have failed to show any 
residuals from the alleged head trauma.  The examiner 
concluded that there was no objective relationship between 
the Veteran's alleged head trauma and his neuropsychiatric 
condition.  It was also her impression that there are 
elements of secondary gain involved in his insistence of 
having this post trauma or post concussion syndrome. It was 
also stated that there was no relationship between the 
Veteran's complaints and anything having to do with his 
military service.  It was noted that he has a strong 
dependence on benzodiazepine.  

In an October 2004 Report of Contact, a VA decision review 
officer contacted Dr. M. Marti, the team leader of 
compensation and pension service and asked about the post-
concussional PTSD claimed by the Veteran.  Dr. Marti 
indicated that the alleged diagnosis is not part of PTSD.  
She reviewed the claims file and the PTSD examination 
performed by her in August 2003 and reported that there was 
no objective relationship between the Veteran's alleged head 
trauma and his neuropsychiatric disorder.  

In August 2008, VA received records from the Social Security 
Administration (SSA) which included VA treatment records and 
private treatment records. as noted above.   The Veteran was 
found to have been disabled since November 1998 for a mental 
impairment-anxiety related disorder.  A March 1999 
determination finding major depression as the primary 
diagnosis was affirmed in June 1999 showing PTSD as the 
primary diagnosis. 

As noted above, there are three requirements for service 
connection.  As to a current disability, as will be discussed 
below, the Veteran has been diagnosed with a psychiatric 
disorder.  As to an inservice event, it is noted that there 
is in the Veteran's service treatment records a treatment 
report showing that he had sutures removed after being 
wounded.  There are no further records describing or 
documenting this wounding or treatment for it; however the 
Veteran has reported consistently that he was injured when he 
was accidently hit by a bar when performing maintenance on a 
tank in service.  The Veteran is competent to report this 
injury and there is no reason to doubt his credibility in 
this regard.  Further, he has been service-connected for a 
residual scar over the right eyebrow as a residual of trauma 
in service.  Therefore an injury involving trauma to the head 
is reasonably supported by the record.  What is necessary 
here to support the claim is a medical nexus, associating the 
Veteran's current psychiatric disorder with his military 
service, and there is no such medical evidence in the file.   

A Psychiatric Disorder Other Than PTSD

The Veteran's service treatment records contain no reference 
to a complaint, diagnosis or treatment for a psychiatric 
disorder.  The first reference in the file to a psychiatric 
disorder occurs in 1984 when the Veteran was seen for anxiety 
due to palpitations.  Private records and VA treatment 
records from that time forward show treatment for anxiety.  
When the Veteran was examined by VA in August 2003, the 
examiner offered the opinion that there was no relationship 
between the Veteran's neuropsychiatric condition and his head 
trauma or anything having to do with his military service.  

Upon careful review of the evidence of record, the Board 
finds that service connection has not been established for a 
psychiatric disorder. The Veteran has been diagnosed with a 
psychiatric disorder; however, there is no objective 
indication in the service treatment records that any 
psychiatric complaint was noted in service, or until two 
years thereafter.  Further, there is no objective medical 
opinion relating the current complaints to service.  The 
August 2003 VA examiner reported that in her opinion there 
was no relationship between the Veteran's neuropsychiatric 
condition and his head trauma or anything having to do with 
his military service.  This opinion was reached after a 
review of the Veteran's extensive medical records and 
examination of the Veteran, and it stands uncontradicted in 
the record.  

The Veteran has not specifically stated that he had a 
psychiatric disorder in service which continued thereafter; 
however he did report on his claim in April 1998 having had 
treatment "since 1982".  He argues that his psychiatric 
disorder is related to his head injury in service.  While he, 
as lay a person, is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
medical evidence as to etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  There is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

As noted above, the Veteran is competent to report his 
symptoms; however the Board finds his assertions as to 
continuity of symptomatology to be not credible.  First, the 
Board notes that while he has stated on his April 1998 claim 
that he has had treatment since 1982, he has repeatedly 
reported during treatment after service that his symptoms 
began in 1984.  The statements made in conjunction with post-
service treatment are found to be more credible than the 
Veteran's statements made in conjunction with his claim for 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  It is also noted 
that on his Reserve enlistment examination in 1988, he denied 
a history of a head injury and of nervous problems.  This 
evidence of record is quite probative and is afforded great 
weight.  As such, because the Veteran's statements have been 
inconsistent and are uncorroborated by the medical records, 
the Board finds his statements not credible and outweighed by 
the evidence of record.  

In the present case, to the extent that the Veteran may be 
contending continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
of chronic disability in service, the lack of pertinent 
findings immediately after service, and the lack of any 
competent medical opinion linking or indicating a link to 
service.  The competent evidence of record provides evidence 
against a finding of a nexus between any current psychiatric 
disorder and the Veteran's period of active service.   
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the Veteran was first diagnosed with anxiety 
some two years after service, with no reference to service.  
The Board finds that the service and post-service medical 
records provide evidence against the claim of service 
connection for an acquired psychiatric disorder, related to 
service or the injury in service, and outweigh the lay 
statements of the Veteran, indicating a problem that began in 
1982.  As noted, the first finding of a psychiatric disorder 
occurs in 1984.  Thus presumptive service connection is not 
for consideration.  Additionally there is no medical evidence 
associating the diagnosed disorder with service.  In fact the 
only medical evidence in the file concerning etiology is the 
August 2003 VA opinion which was reached after examining the 
Veteran, and reviewing the claims file.  Rationale was 
provided and the finding is uncontradicted in the record.  As 
a consequence, it is found that the preponderance of the 
evidence is against the Veteran's claim for service 
connection and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

PTSD

The Veteran has claimed that he has PTSD and that his 
stressor is an injury to the head in service.  As noted 
above, the record reasonably reflects that he sustained some 
trauma to the head in service.  With respect to the Veteran's 
contention that he has PTSD, the Board finds that while 
private examiners have stated that the Veteran has PTSD, a VA 
examiner has reported that he does not have the disorder.  As 
such, there is some question as to whether the evidence is 
against a finding that the Veteran currently has PTSD which 
meets the criteria for diagnosing this condition in 
accordance with the DSM-IV.  If so, element (1) has not been 
met.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The Board is not bound to accept any opinion 
(from a VA examiner, private physician, or other source) 
concerning the merits of a claim.  Hayes v.  Brown, 5 Vet. 
App. 60 (1993).  Rather, it has a duty to assess the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it substantial 
weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993).  Courts have repeatedly declined to adopt a 
"treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).  

The Board notes the conflicting diagnoses with respect to 
PTSD in the record.  In this regard, the Board notes that a 
careful review of the entire record reveals that while 
private examiners have reported that the Veteran has PTSD, 
this finding does not meet the criteria for diagnosing this 
condition in accordance with the DSM-IV.  This is because the 
findings were merely statements submitted by the clinicians 
which do not reflect that the Veteran was thoroughly examined 
or the basis for the examiners' findings.  There is no 
indication regarding the stressors upon which the findings 
are based.  Thus the findings have little probative value.  
In effect, the notations of PTSD are not an acceptable 
diagnosis of PTSD which meets the criteria for diagnosing 
this condition in accordance with the DSM-IV.  Additionally 
the Veteran was examined by VA in August 2003, and the 
examiner noted that he did not fulfill the diagnostic 
criteria for PTSD.  This was concluded after a review of the 
claims file and examination of the Veteran.  

The Board finds the August 2003 VA examiner's opinion to be 
the most persuasive evidence of record.  The examination was 
thorough and detailed and based upon a comprehensive review 
of the Veteran's history and the claims folder.  

There are diagnoses of PTSD in the claims folder; however, 
none of the medical evidence showing a diagnosis of PTSD 
addressed whether the criterion in conformance with the DSM-
IV were met.  Absent a diagnosis of PTSD that conforms with 
DSM-IV, service connection may not be granted.  

The Board has considered the Veteran's assertions and 
testimony.  While the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Thus, in light of the evidence of record, the Board finds 
that the Veteran does not currently have a diagnosis of PTSD  
conforming to the criteria of DSM-IV, and therefore that he  
does not currently have a diagnosis of PTSD in accordance  
with the provisions of 38 C.F.R. § 4.125(a).  Accordingly, 
service connection for PTSD is not warranted.  

The Court has noted that Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110.  As the probative evidence shows that the 
Veteran does not currently have PTSD which meets the criteria 
for diagnosing this condition in accordance with the DSM-IV, 
the Board finds that his claim of service connection for PTSD 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 
(Fed. Cir. 1998).

The Board would point out that even if it is conceded that 
there is a diagnosis which is in accordance with the DSM-IV 
of record, evidence of a diagnosis alone cannot establish 
service connection for PTSD.  In light of the Board's 
findings that there is nothing associating the diagnosis with 
the stressor in service, service connection for PTSD is not 
warranted under this set of circumstances.  In reaching this 
decision, the Board has considered the Veteran's assertions 
that he currently has PTSD due to the injury he sustained in 
service.  However, as noted above while he is competent to 
attest to matters regarding injury and symptomatology, he is 
not qualified to make a medical determination as to etiology.  


ORDER

Entitlement to service connection for a psychiatric 
condition, claimed as post-traumatic stress disorder (PTSD) 
or secondary to concussion to the head is denied.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


